TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00538-CV



                                  Renee Yvonne Wright, Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 219,266-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from an order terminating the parental rights of

Renee Yvonne Wright to her minor children. Wright’s court-appointed counsel has filed an

Anders brief containing a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967).

The brief meets the requirements of Anders. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel concludes that the appeal is without merit

and has filed a motion to withdraw.

               Counsel has provided Wright with copies of the brief, the motion, and the record,

and has notified Wright of her right to file a pro se brief. More than thirty days have passed, and

no pro se brief has been filed.
                After reviewing the record, we have found nothing that would arguably support

an appeal, and we agree that the appeal is frivolous and without merit. See Anders, 386 U.S. at

741-44; Taylor, 160 S.W.3d at 646-47. We therefore affirm the district court’s order and grant

counsel’s motion to withdraw.1




                                                ___________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: August 15, 2008




        1
           We have received a letter from Wright requesting that this Court provide her the chance
to retain her parental rights. However, our review is confined to whether Wright has shown that the
district court committed an error warranting reversal of the judgment. See Mitchell v. Texas Dep’t
of Family & Protective Servs., No. 03-07-00348-CV, 2008 Tex. App. LEXIS 3574, at *5
(Tex. App.—Austin May 15, 2008, no pet. h.)(mem. op.). Wright’s letter does not show that, based
on the totality of the record, the trial court committed any reversible error in terminating her parental
rights. See id.; see also Holley v. Adams, 544 S.W.2d 367, 370-372 (Tex. 1976).

                                                   2